Nicholas S. Torrey, Attorney at Law.
John Suttles, Attorney at Law.
Myra D. Blake, Attorney at Law, Chapel Hill.
Leslie Griffith, Attorney at Law.
Amelia Y. Burnette, Attorney at Law.
J. Patrick Hunter, Attorney at Law.
Thomas Lodwick, Attorney at Law.
ORDER
Upon consideration of the petition filed by Defendants on the 22nd of August 2017 in this matter for discretionary review under G.S. 7A-31 prior to a determination by the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 1st of March 2018."
The following order has been entered on the motion filed on the 11th of September 2017 by Defendants to Supplement the Record:
"Motion Dismissed as moot by order of the Court in conference, this the 1st of March 2018."